DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Zalepa on 05/27/2022.

The application has been amended as follows in the claims: 

1. (Currently Amended) A system, comprising: 
a plurality of sensor modules, each respective sensor module in the plurality of sensor modules having an inertial measurement unit and attached to a portion of a user to generate motion data identifying a sequence of orientations of a kinematic chain of the user including a plurality of rigid bodies wherein at least one untracked rigid body in the plurality of rigid bodies does not have a respective sensor module attached thereto and at least one other rigid body in the plurality of rigid bodies includes a sensor module in the plurality of sensor modules; and 
a computing device coupled to the plurality of sensor modules and configured to: 
provide the sequence of orientations measured by each respective sensor module as input to an artificial neural network (ANN), wherein the ANN is associated with and trained for the kinematic chain, wherein the ANN is trained to minimize a difference between measurements of the plurality of sensor modules and predictions made using measurements of optical tracking sensors not situated on the user, and wherein the training of the ANN for the kinematic chain comprises: 
obtaining a first set of data from at least one of the plurality of sensor modules; 
obtaining a second set of data from a plurality of optical tracking sensors tracking one or more optical markers, wherein the one or more optical markers are integrated on the plurality of sensor modules; and 
training the ANN with the first set of data and the second set of data; 
obtain, as output from the artificial neural network, an orientation measurement of the kinematic chain, the orientation measurement comprising a plurality of values representing the orientation of the optical tracking sensors, and wherein the values include a value corresponding to the untracked rigid body and a plurality of values corresponding to the other rigid bodies of the kinematic chain equipped with the sensor modules; and 
control an application by configuring, according to the orientation measurement obtained from the artificial neural network, an orientation of a rigid part in a kinematic chain of a skeleton model that has a plurality of rigid parts connected by joints.

Reasons for Allowance
Claims 1-17, 21, 22 and 24 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to training/using an artificial neural network to predict/calculate a gesture of a user using only a subset of the sensors as an input. The previously cited prior art references teach similarly such a system, specifically Kaifosh (see Final Rejection mailed on 02/17/2022 for more detail). However, the specifics of the optical markers integrated on the plurality of sensor modules in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art. An updated search was performed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693